Order entered September 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00333-CV

             IN THE INTEREST OF S.C. AND K.C., CHILDREN

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. DF-11-16417-Z

                                      ORDER

      As directed to do so, appellant has provided written verification he has

requested the reporter’s record and paid the fee for preparation of the record.

Accordingly, we ORDER Glenda E. Finkley, Official Court Reporter for the 256th

Judicial District Court, to file the record no later than October 19, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finkley and the parties.

                                              /s/    BONNIE LEE GOLDSTEIN
                                                     JUSTICE